Citation Nr: 0511181	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-17 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for PTSD.  The 
veteran subsequently perfected a timely appeal with respect 
to that issue.

In the November 2001 rating decision, the RO also denied 
claims of entitlement to service connection for a right 
shoulder condition, low back condition, and hepatitis C.  The 
veteran did not express disagreement regarding these denials 
within one year of receiving notification of the decision.  
Thus, these issues are not presently before the Board on 
appeal.

In the November 2001 rating decision, the RO also denied 
entitlement to service connection for diabetes mellitus.  The 
veteran subsequently submitted a timely notice of 
disagreement (NOD) regarding this claim.  However, in August 
2002, the RO granted service connection for diabetes mellitus 
and assigned a 20 percent evaluation.  The veteran did not 
subsequently express disagreement regarding either the 
disability rating or effective date assigned in that 
decision.  Accordingly, the Board finds that the August 2002 
rating decision represents a full grant of the benefit sought 
with respect to the claim of service connection for diabetes 
mellitus; therefore, this claim is no longer before the Board 
for consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977).

In a September 2002 rating decision, the RO also denied 
entitlement to service connection for hypertension, claimed 
as secondary to the service-connected diabetes mellitus.  The 
veteran did not express disagreement regarding that decision 
within one year of receiving notification.  However, in a VA 
Form 646, Statement of Accredited Representation in Appealed 
Case, dated in May 2004, the veteran appeared to suggest that 
he wished to reopen that claim.  In addition, he also 
asserted that the RO had not addressed his peripheral 
neuropathy or heart disorder, which he also believed to be 
related to his service-connected diabetes mellitus.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Although the veteran did not engage in combat with the 
enemy, one non-combat stressor has been objectively verified.

2.  The preponderance of the competent and probative evidence 
is against finding that the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002). VA has published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  

In this regard, the Board notes an evidence development 
letter, dated in July 2001, in which the RO advised the 
veteran of the type of evidence necessary to substantiate his 
claim for service connection. In that letter, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be obtained by VA.  The veteran was also 
advised to identify any additional evidence that he believed 
might be relevant to his claim, and he was advised of what VA 
would do to assist him in the development of his claim.  The 
veteran was also advised to complete the enclosed 
authorization forms identifying all health care providers who 
treated him for PTSD if he wished for VA to obtain records of 
that treatment on his behalf.

In a separate July 2001 letter, the RO also advised the 
veteran that it was necessary for him to provide as much 
detail as possible regarding his claimed in-service stressors 
in order to assist in the verification of those stressors.

The Board notes that both of these letters were issued to the 
veteran prior to the initial adjudication of his claim for 
service connection for PTSD in the November 2001 rating 
decision.  Hence, both the content of notice and time of 
notice requirements of the VCAA have been met in this case.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds that no further action is need to comply 
with VA's duty to assist the veteran in the development of 
his claim.  In this regard, the Board notes that neither he 
nor his representative has identified any existing, pertinent 
evidence, not already of record, needed which would need to 
be obtained for an equitable disposition of this appeal.  In 
particular, the Board notes that, although the veteran has 
been provided with appropriate authorization forms, he has 
not identified any treatment records or other medical 
evidence that he would like VA to obtain on his behalf.

The Board is cognizant that VA has a duty to assist the 
veteran in obtaining verification of his alleged in-service 
stressors, and that the RO has not attempted to verify the 
veteran's report of having been present during rocket and 
shelling attacks in Vietnam.  However, except for making 
several vague statements about being present during such 
attacks, the veteran has not provided any specific 
information about those events, such as where he was located 
when these attacks occurred or when they took place.  

The veteran also did not reply to the July 2001 request for 
specific information concerning this alleged in-service 
stressors, such as his unit of assignment at the time of the 
event, the dates of the event, and the location that it 
occurred.  Other than providing vague accounts of this 
alleged combat stressor, the veteran has not provided any 
information that would enable the RO to verify the occurrence 
of the alleged stressor.  Without such information, any 
attempt to independently verify the claimed in-service 
stressful events would be fruitless

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is 
clear from the above, and as will be discussed further below, 
that VA has done its utmost to develop the evidence with 
respect to the veteran's claim.  The Board believes that any 
failure to develop this claim by not obtaining verification 
of his alleged combat stressors rests with the veteran 
himself.  

The Board notes that the RO arranged for the veteran to 
undergo a VA mental disorders examination in July 2001, and 
that the report of this examination was obtained and 
associated with the claims file.   The veteran's accredited 
representative has asserted that VA should arrange for the 
veteran to undergo another mental disorders examination 
because the examiner who evaluated the veteran in July 2001 
did not appear to consider the veteran's reported stressor of 
having had his arm trapped under an overturned truck in 
service, which is verified by his service medical records.  

While the Board notes that it is true that this examiner did 
not specifically note that stressor in his report, the 
examiner did note the veteran's other alleged stressors of 
having been present at bases that were attacked, and the 
examiner appears to have accepted without question the 
veteran's report that these events occurred.  Nevertheless, 
the examiner found that the veteran did not meet the criteria 
for PTSD because he did not manifest enough symptomatology of 
the disease.  For that reason, and because there is no 
contrary medical evidence of record suggesting that the 
veteran does have PTSD, the Board finds that remanding this 
case for another VA examination is not warranted.  

In essence, the Board concludes that the findings contained 
in the report of the July 2001 examination are adequate to 
resolve the issue on appeal, and that providing this 
examination satisfied VA's duty under the VCAA to provide the 
veteran with a medical examination.  Furthermore, absent any 
medical evidence contradicting the examiner's conclusion that 
the veteran did not meet the criteria for PTSD, the Board 
finds that the representative has not provided a sufficient 
basis to remand this case for another examination. See 
38 U.S.C.A. § 5103A.

Thus, in summary, the Board finds that VA has satisfied all 
necessary notification and development action in connection 
with the claim on appeal.  Hence, the veteran is not 
prejudiced by the Board proceeding, at this juncture, with 
its duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under the VCAA and the implementing regulations.  

II.  Analysis

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he developed PTSD as a 
result of several stressors that allegedly occurred while 
serving in Vietnam.  Specifically, he asserts that he 
developed PTSD as a result of having had his arm trapped 
under a truck, and as a result of being present for rocket 
and shelling attacks in Vietnam.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active military service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

To establish entitlement to service connection for a claimed 
disability, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2004).

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2004); Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the third 3.304(f) criterion, credible 
evidence of the claimed in-service stressor(s), the Board 
notes that the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  Service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

With respect to element (1), the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has PTSD.  

In this regard, the Board finds that the most probative 
evidence of record is the report of a VA mental disorders 
examination conducted in July 2001 in which the examiner 
concluded that the veteran did not meet the criteria for 
PTSD.  The examiner indicated that the veteran had some 
symptoms of PTSD, and noted that he was rather isolative and 
described being occasionally irritable.  However, the veteran 
reported having no nightmares or flashbacks, and he indicated 
that he had received no psychiatric treatment except for some 
marital counseling.  In this report, the examiner 
specifically found that no Axis I or Axis 2 diagnoses were 
warranted, and that the veteran did not meet the criteria for 
a diagnosis of PTSD.

The Board notes that there is no contrary medical evidence of 
record suggesting that the veteran has PTSD.  The VA 
treatment records associated with the claims folder are 
negative for any such diagnosis, and the veteran reported 
during his July 2001 that he had no history of psychiatric 
treatment.

In fact, the only evidence suggesting that the veteran has 
PTSD are his own statements to that affect.  However, it is 
now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"); 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. Thus, the Board finds that the 
veteran's self-diagnosis of PTSD is entitled to no weight of 
probative value.

In short, the Board finds that there is no competent medical 
evidence showing a diagnosis of PTSD.  Therefore, element (1) 
a current diagnosis of PTSD has not been met, and, on that 
basis alone, the claim for service connection must be denied.

In this case, however, the Board further notes that the 
veteran's claim also fails to satisfy element (2); because 
there is no diagnosis of PTSD, logically there is no medical 
opinion which relates a diagnosis of PTSD to a claimed in-
service stressor. 

With respect to element (3), credible evidence establishing 
the occurrence of claim in-service stressors, the Board notes 
that there is objective evidence verifying the reported 
stressor of the veteran's arm having been pinned under an 
overturned truck.  In particular, the Board notes the 
veteran's service medical records, which show that he was 
treated in March 1970 for injuries sustained as a result of 
that accident.

However, with respect to the veteran's vague reports of 
having subject to rocket and shelling attacks, the Board 
notes that there is no objective evidence of record verifying 
that he was present around such attacks.  In addition, there 
is no evidence of the veteran having served in combat in 
Vietnam.

In this regard, the Board notes that the veteran's DD 214, 
Report of Transfer or Discharge, confirms that he had service 
in the Republic of Vietnam between August 1969 and August 
1970.  The veteran's military occupational specialty was 
armorer.  He did not receive any decorations or awards 
indicative of combat.

As discussed in detail above, although the veteran has made a 
number of vague statements concerning having been present 
during rocket and shelling attacks, he has failed to provide 
any detail about these attacks, even after receiving a letter 
in July 2001 from the RO explaining the need for such detail 
and for a verified stressor as part of a successful claim for 
service connection of PTSD. 

As noted above, just as VA is responsible for assisting the 
veteran in developing his claim, the veteran is responsible 
for assisting VA by providing adequate information for the VA 
to conduct meaningful development.  See Wood, supra.

In any event, although there is no corroboration of the 
reported stressors of having been present during rocket and 
shell attacks, the Board recognizes that the reported 
stressor of having had his arm trapped under a truck is 
corroborated by his service medical records, which show that 
he was treated for injuries sustained in the accident in 
March 1970.  Nevertheless, as discussed in detail above, the 
evidence still fails to satisfy the first and second elements 
required to establish service connection for PTSD under 38 
C.F.R. § 3.304(f) in that there is no medical diagnosis of 
PTSD, and no medical evidence of a causal nexus between PTSD 
and the claimed in-service stressor.

In short, for the reasons and bases expressed above, the 
Board must conclude that the claim for service connection for 
PTSD must be denied.  .  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


